UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7512


GEORGIA GREEN,

                  Plaintiff - Appellant,

             v.

FASENBAKER, Officer, CO II; EYLAND, Officer, CO II; BOBBY
SHEARIN, Warden,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-00654-PJM)


Submitted:    December 17, 2009             Decided:   December 30, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Georgia Green, Appellant Pro Se. Glenn William Bell, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Georgia     Green   appeals    the    district    court’s    order

denying relief on her 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed   the   record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     See Green v. Fasenbaker, No. 8:08-cv-00654-PJM (D. Md.

July 7, 2009).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2